

116 S2861 IS: To amend the Secure Rural Schools and Community Self-Determination Act of 2000 to clarify the prohibition on the use of certain Federal funds for lobbying, and for other purposes.
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2861IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Secure Rural Schools and Community Self-Determination Act of 2000 to clarify the
			 prohibition on the use of certain Federal funds for lobbying, and for
			 other purposes.
	
		1.Use of county funds
 (a)In generalSection 302 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (B)in paragraph (3), by striking paragraph (2) and inserting subparagraph (B); (C)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;
 (D)in the matter preceding subparagraph (A) (as so redesignated), by striking A participating and inserting the following:  (1)In generalA participating; and
 (E)by adding at the end the following:  (2)ProhibitionIn accordance with section 1913 of title 18, United States Code, county funds shall not be used for—
 (A)any expense relating to lobbying; or (B)any activity the purpose of which is to influence a State or Federal lawmaker.; and
 (2)by adding at the end the following:  (c)Rulemaking (1)In generalNot later than 180 days after the date of enactment of this subsection, the Chief of the Forest Service, in coordination with the Director of the Bureau of Land Management, shall promulgate regulations providing guidance for participating counties on the appropriate use of county funds.
 (2)PublicationThe Chief of the Forest Service and the Director of the Bureau of Land Management shall publish the guidance under paragraph (1) on a publicly available website of the Forest Service and the Bureau of Land Management, respectively..
 (b)ReportsSection 303 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7143) is amended by adding at the end the following:
				
					(c)Summary reports
 (1)In generalEach participating county shall submit to the Secretary concerned an annual report summarizing the certification submitted under subsection (a) for the relevant year, including a brief description of how the participating county used county funds during the year covered by the report.
 (2)SubmissionA participating county shall submit a report under paragraph (1) at such time, in such manner, and containing such information as the Secretary concerned may require.
 (3)Public availabilityThe Secretary concerned shall make each report submitted under paragraph (1) publicly available online in a machine-readable format..